Citation Nr: 0214037	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  97-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to a compensable evaluation for malaria.  

[The issues of entitlement to increased evaluations for: 
residuals, shell fragment wound, right upper back and 
shoulder, muscle groups I and II, currently evaluated as 20 
percent disabling; residuals, shell fragment wound, right 
calf, muscle group XI, currently evaluated as 20 percent 
disabling; residuals, shell fragment wound, right buttock, 
muscle group XVII, currently evaluated as 20 percent 
disabling; residuals, shell fragment wound, left leg, muscle 
group XI, currently evaluated as 10 percent disabling; 
residuals, shell fragment wound, neck, muscle group XXIII, 
currently evaluated as 20 percent disabling; residuals, shell 
fragment wound, hemopneumothorax with retained foreign body, 
currently evaluated as 20 percent disabling; residuals, shell 
fragment wound, lumbar area, currently evaluated as 10 
percent disabling; residuals, shell fragment wound, left 
popliteal area; and a compensable evaluation for a 
thoracotomy scar and entitlement to a total compensation 
rating based upon individual unemployability will be the 
subject of a later decision.]


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In January 2000, the Board of Veterans' Appeals (Board) 
considered the issues now on appeal.  It denied entitlement 
to increased ratings for residuals, shell fragment wound, 
right upper back and shoulder, muscle groups I and II, 
currently evaluated as 20 percent disabling; residuals, shell 
fragment wound, right calf, muscle group XI, currently 
evaluated as 20 percent disabling; residuals, shell fragment 
wound, right buttock, muscle group XVII, currently evaluated 
as 20 percent disabling; residuals, shell fragment wound, 
left leg, muscle group XI, currently evaluated as 10 percent 
disabling; residuals, shell fragment wound, neck, muscle 
group XXIII, currently evaluated as 20 percent disabling; 
residuals, shell fragment wound, left popliteal area; and a 
compensable evaluation for a thoracotomy scar.  It granted 
the veteran's claim for a compensable rating for residuals, 
shell fragment wound, lumbar area, assigning a 10 percent 
disability rating.  The issues of residuals, shell fragment 
wound, hemopneumothorax with retained foreign body, currently 
evaluated as 20 percent disabling, entitlement to a 
compensable evaluation for malaria, and entitlement to a 
total compensation rating based upon individual 
unemployability were remanded to the RO for further 
development.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) issued a decision in March 2002 that vacated 
and remanded the denials of increased or compensable ratings 
for the various shell fragment wound residuals for further 
development in accordance with, inter alia, DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); Bierman v. Brown, 
6 Vet. App. 125, 129 (1994); and 38 C.F.R. § 4.1, 4.2, 4.10, 
4.40 (2001).  In addition it required consideration of 
whether the duties to notify and assist and notify had been 
fulfilled in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) (VCAA).  That decision 
also vacated and remanded the Board's grant of a 10 percent 
disability rating for residuals, shell fragment wound, lumbar 
area, assigning a 10 percent disability rating because of 
confusion created by a typographical error in the Conclusion 
of Law section of the decision that appeared to indicate the 
compensable rating was denied.  As the Board clearly intended 
to grant the benefit in question and the RO has already 
implemented the Board's grant of the 10 percent disability 
rating in February 2000, the remaining issue now on appeal is 
entitlement to a rating greater than 10 percent for 
residuals, shell fragment wound, lumbar area.

As noted above, the issues of residuals, shell fragment 
wound, hemopneumothorax with retained foreign body, currently 
evaluated as 20 percent disabling, entitlement to a 
compensable evaluation for malaria, and entitlement to a 
total compensation rating based upon individual 
unemployability were remanded to the RO for further 
development.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled 
with respect to the issue of entitlement to a compensable 
evaluation for malaria.  Stegall v. West, 11 Vet. App. 268 
(1998).  The mandate of the remand with regard to the 
remaining issues, increased rating for residuals, shell 
fragment wound, hemopneumothorax with retained foreign body 
and entitlement to a total compensation rating based upon 
individual unemployability, was not complied with, and these 
issues still require further development.

The Board finds that the issues of entitlement to entitlement 
to a increased evaluations for: residuals, shell fragment 
wound, right upper back and shoulder, muscle groups I and II, 
currently evaluated as 20 percent disabling; residuals, shell 
fragment wound, right calf, muscle group XI, currently 
evaluated as 20 percent disabling; residuals, shell fragment 
wound, right buttock, muscle group XVII, currently evaluated 
as 20 percent disabling; residuals, shell fragment wound, 
left leg, muscle group XI, currently evaluated as 10 percent 
disabling; residuals, shell fragment wound, neck, muscle 
group XXIII, currently evaluated as 20 percent disabling; 
residuals, shell fragment wound, hemopneumothorax with 
retained foreign body, currently evaluated as 20 percent 
disabling; residuals, shell fragment wound, lumbar area, 
currently evaluated as 10 percent disabling; residuals, shell 
fragment wound, left popliteal area; and a compensable 
evaluation for a thoracotomy scar and entitlement to a total 
compensation rating based upon individual unemployability 
require further development.  The Board will undertake 
additional development on those issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
claims.


FINDING OF FACT

The veteran's service-connected malaria has been quiescent 
for decades; it is not currently active, symptomatic, or 
manifested by any residuals or functional impairment. 

CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA became law.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the claim for an 
increased (compensable) rating for malaria.  Nevertheless, 
the Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating claim 
by various documents.  For example, the veteran was advised 
of the applicable criteria concerning malaria by the November 
1997 Statement of the Case (SOC).  The Board notes that the 
VCAA made no change in the statutory or regulatory criteria 
that govern the rating of malaria.  In addition, a March 2001 
RO letter included information regarding the VCAA and 
indicated that VA would request any pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim for a 
compensable rating for malaria, and generally informed as to 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify the veteran regarding this particular claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board finds that, with regard to the 
malaria claim, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159, 
and no additional assistance or notification to the veteran 
is required with regard to the claim for a compensable rating 
for malaria.  As noted in the introduction above, all of the 
remaining issues in appellate status require additional 
development.

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Specific schedular criteria will be discussed in connection 
with the individual issues on appeal.

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.


Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.  

Rating Criteria

Malaria is rated as 100 percent disabling if the disease is 
active.  Any residuals of the disease, such as liver or 
spleen damage, are rated under the diagnostic codes 
pertaining to the residuals.  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Residuals such as liver or spleen damage are 
to be rated under the appropriate diagnostic code for that 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Analysis

The veteran's service medical records disclose that he was 
treated for malaria while on active duty from December 1969 
to January 1970 .  An RO decision in June 1972 granted 
service connection and assigned a noncompensable rating for 
malaria and it has been rated zero percent since that time.
 
Review of VA treatment records are negative for any 
complaints or clinical findings related to malaria.

The veteran underwent a VA medical examination in December 
2000.  He reported that since service, he has had an 
occasional fever and there was one period where he 
experienced some weight loss, although re regained the 
weight.  He gave no further history of symptoms of malaria or 
infectious disease.  It was specifically noted that there was 
no history of anorexia or anemia.  There were no signs of 
malnutrition.  Test results were noted to show a slightly 
elevated monocytes count but were otherwise normal.  The 
examiner diagnosed a history of malaria while on active duty 
with no sequelae.
 
The medical evidence does not show that malaria has been 
active for decades.  There is no medical evidence of any 
current residuals of malaria.  Under the schedular criteria, 
inactive malaria with no residuals, such as in this case, 
warrants a noncompensable rating.  Accordingly, an increased 
(compensable) rating is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

ORDER

The claim of entitlement to an increased (compensable) rating 
for malaria is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


